PER CURIAM: *
Plaintiff-Appellant Willis Floyd Wiley filed a civil right complaint under 42 U.S.C *304§ 1983 asserting that he was held in prison beyond his release date. The district court dismissed Wiley’s claim as barred under Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because Wiley had not shown that his extended custody was invalid. The district court cited Randell v. Johnson, 227 F.3d 300, 301 (5th Cir.2000), for the proposition that the Heck dismissal was appropriate notwithstanding that Wiley was no longer in custody. On appeal, Wiley has failed to show that this was error.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *304published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.